News Release No. 08-153 April 10, 2008 Platinum Group Metals, Anglo Platinum and Wesizwe Platinum Purchase Hoisting Equipment for Platinum Mine Project 1 (Vancouver/Johannesburg) Platinum Group Metals Ltd. (PTM-TSX; PLG-AMEX) (“Platinum Group”) announces that it, along with Anglo Platinum (AMS-JSE) and Wesizwe Platinum (WEZ-JSE) have entered into agreements to purchase three used mine hoists for a total delivered cost of 21 million Rand (C$2.6 million). The cost will be shared pro-rata by the members of the Western Bushveld Joint Venture (“WBJV”) as to 37% Platinum Group, 37% Anglo Platinum, and 26% Wesizwe. The hoists are an important mine component used to wind cable for the ascent and descent of men, materials, equipment and rock to and from surface in vertical shafts. The WBJV project area is located 40 kilometres north of Rustenburg, South Africa and consists of three potential platinum mining areas identified as Projects 1, 2 and 3. The hoists were recommended for purchase by engineering and shaft sinking firm Grinaker LTA as part of ongoing feasibility work for WBJV Project 1. Peter Busse, Chief Operating Officer of Platinum Group, operator of the WBJV, said “We are nearing completion of our bankable feasibility study (“BFS”) on Project 1.
